                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRITTANY N. KASKA,

                Plaintiff,

        v.                                                 Case No. 18-cv-1174-JPG-SCW

 ALLIANT ACQUISITION GROUP,

                Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Brittany N. Kaska’s amended motion for

default judgment (Doc. 10) in this case under the Fair Debt Collection Practices Act, 15 U.S.C.

§ 1692 et seq., and the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. She

arranged for service of the summons and complaint on defendant Alliant Acquisition Group

(“Alliant”) at its principal place of business in Riverside, California, on June 14, 2018. Alliant

did not respond within 20 days of service, and the Clerk of Court entered default against Alliant

on August 3, 2018, pursuant to Federal Rule of Civil Procedure 55(a) (Doc. 7). In her original

motion for default judgment, Kaska had not provided evidence that she sent notice of that entry

of default to Alliant as required by Local Rule 55.1(a). The Court denied her motion on this

account and directed her to reapply once she had served Alliant with notice of the entry of

default and to explain in her subsequent motion why service of process on Alliant satisfied

Federal Rule of Civil Procedure, particularly Rule 4(k).

       Kaska has now filed an amended motion for default judgment under Rule 55(b). In her

motion, she explains that she has served process on the defendant in accordance with Rule

4(h)(1)(B). She has not, however, cured her failure to provide evidence that she sent notice of

the entry of default to Alliant as required by Local Rule 55.1(a). She states that notice of the
motion for entry of default was sent but does not state that notice of the Clerk’s entry of default

was sent. For this reason, the Court DENIES without prejudice Kaska’s amended motion for

default judgment (Doc. 10). She may reapply with proof that she has served notice of entry of

default on Alliant.

IT IS SO ORDERED.
DATED: December 10, 2018

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                  2
